931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bert S. WILLIAMS, Plaintiff-Appellant,v.DAVIS BOAT WORKS, INC., Defendant-Appellee.
No. 89-3362.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1991.Decided April 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, District Judge.  (CA-89-37-NN)
Bert S. Williams, appellant pro se.
John Morgan Ryan, Thomas Michael Lucas, Vandeventer, Black, Meredity & Martin, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Burt S. Williams1 appeals from the district court's order granting judgment in favor of the defendant in his Title VII action after a bench trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Davis Boat Works, Inc., CA-89-37-NN (E.D.Va. Oct. 19, 1989).  The motion to freeze the appellee's assets, the motion to compel answers to interrogatories, and the request for mandamus relief are accordingly denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We note that appellant's first name is spelled "Burt," but the district court's order used the spelling "Bert."    Consequently, we have used the district court's spelling in the style of the case